Citation Nr: 1042113	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for Tourette's syndrome 
and, if so, entitlement to service connection for such 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's application to 
reopen his previously denied service connection claim for 
Tourette's syndrome.  The Board observes that the RO subsequently 
reopened the claim and denied it on the merits in a July 2007 
supplemental statement of the case.  However, the issue of 
whether new and material evidence has been received is a 
threshold question in any case involving a previously denied 
claim, which must be determined by the Board upon de novo review.  
Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  No hearing 
has been requested in connection with this appeal.

The Board notes that the RO also denied the Veteran's application 
to reopen his previously denied service connection claim for a 
back injury.  The Veteran filed a notice of disagreement as to 
both claims, and a statement of the case (SOC) was issued as to 
both claims in December 2006.  However, the Veteran submitted a 
substantive appeal (VA Form 9) in December 2006 only as to the 
claim for Tourette's syndrome.  No communication has been 
received from the Veteran or his representative that may be 
construed as a substantive appeal as to the claim for a back 
injury.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.302 (2010).  As such, the claim for a back injury is not 
currently before the Board.


FINDINGS OF FACT

1.  The Veteran's service connection claim for Tourette's 
syndrome was denied in a May 2004 rating decision, he was 
notified of such denial and his appellate rights, and he did not 
file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for Tourette's 
syndrome.

3.  The weight of the evidence reflects that the Veteran's 
Tourette's syndrome, with symptoms including involuntary muscle 
movements and speech problems, preexisted service and was not 
permanently worsened (aggravated) during service.  


CONCLUSIONS OF LAW

1.  The May 2004 denial of the Veteran's service connection claim 
for Tourette's syndrome was final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2010). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
Tourette's syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  Tourette's syndrome was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board's decision herein to reopen the previously denied 
service connection claim for Tourette's syndrome is completely 
favorable, no further action is required to comply with the VCAA 
and implementing regulations in this respect.  

With respect to the merits of the claim, the Veteran was advised 
in December 2005, prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate his claim, and the responsibilities of the Veteran 
and VA in obtaining such evidence.  The Veteran was not advised 
of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  However, as the Board concludes herein that the 
preponderance of the evidence is against service connection, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  Therefore, the lack of notice on such 
issue results in no prejudice to the Veteran.

Concerning the duty to assist, the Veteran's service treatment 
records and post-service VA treatment records have been obtained 
and considered.  The Board notes that the Veteran contends that 
records from his treating VA neurologist in Tennessee have not 
been obtained.  However, the evidence reflects that the Veteran 
moved to Tennessee in 2005, and records have been obtained from 
that VA facility dated from May 2005, including records from the 
treating VA neurologist.  As such, there is no indication that 
any identified, pertinent treatment records remain outstanding.  
Additionally, there is no indication that the Veteran receives 
benefits from the Social Security Administration pertaining to 
his claimed disability.  

The Board further notes that the Veteran and his representative 
assert that VA should contact his treating VA neurologist to 
obtain a definitive statement as to the etiology of the Veteran's 
Tourette's syndrome and the basis for such opinion.  See, e.g., 
September 2010 brief.  However, VA is not required to contact 
treating providers to obtain anything other than the records 
themselves.  Rather, VA must obtain a VA examination or opinion 
where there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or, for certain diseases, manifestation of the disease 
during an applicable presumptive period; and (3) an indication 
that the disability or persistent or recurrent symptoms of the 
disability may be associated with service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence in the claims file to adjudicate the claim.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has not been afforded a VA examination in connection 
with his claim.  However, as discussed below, while medical 
records reflect treatment for Tourette's syndrome since December 
1994, the weight of the evidence fails to indicate that such 
condition may be related to service.  Specifically, the Board 
finds herein that the Veteran's report that his symptoms began 
during service is not credible when compared with the other 
evidence of record.  Further, the only possible competent 
evidence indicating a nexus to service is based on these rejected 
statements, and there is no other indication that the condition 
is related to service.  Therefore, the Board finds that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim and no VA examination is necessary.  See id. 

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim at this time.



II. Analysis

New and material evidence

The Veteran's service connection claim for Tourette's syndrome 
was initially denied in a May 2004 rating decision, based on a 
determination that the evidence of record failed to establish 
that such condition occurred in or was caused by service.  As the 
Veteran was notified of the adverse decision and did not appeal, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2010).  

The Veteran applied to reopen his previously denied claim in 
September 2005.  As noted above, a threshold consideration in any 
case concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford, 8 Vet. App. at 
239-40.  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of determining whether new and material evidence has been 
received, all evidence received is generally presumed credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial of 
the claim includes VA treatment records and statements from the 
Veteran.  The Veteran asserts that he did not have Tourette's 
syndrome prior to entering the military, that he sought treatment 
for the condition during service in 1987, and that military 
providers told him that it was just "nerves" and that he would 
be okay.  He further asserts that his VA treating neurologist in 
Murfreesboro, Tennessee, has stated that his Tourette's syndrome 
is "service related."  See, e.g., December 2006 substantive 
appeal.  VA treatment records reflect ongoing treatment for 
Tourette's syndrome, with symptoms including involuntary muscle 
movements, which the Veteran stated first appeared during 
service.  See, e.g., August 2005 treatment records.

This evidence was not previously considered by agency 
decisionmakers, and it relates to an unestablished fact necessary 
to substantiate the Veteran's claim, namely, whether Tourette's 
syndrome was incurred or aggravated as a result of service.  The 
Veteran is competent to testify as to a lack of observable 
symptoms such as involuntary muscle movements prior to service, 
initial manifestation and treatment for such symptoms during 
service, and what his providers told him about the condition.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Additionally, when presumed credible, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
See Justus, 3 Vet. App. at 513.  As such, new and material 
evidence has been received, and the previously denied service 
connection claim for Tourette's syndrome is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Agency fact finders retain the discretion to make credibility 
determinations and weigh the lay and medical evidence of record.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, competent lay testimony may not be rejected unless it is 
found to be mistaken or otherwise deemed not credible.  McLendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay evidence may not be 
deemed not credible solely due to the absence of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran has reported during the course of this appeal 
that he did not have Tourette's syndrome prior to entering the 
military, that he sought treatment for the condition during 
service in 1987, and that military providers told him that it was 
just "nerves" and that he would be okay.  Additionally, the 
Veteran asserts that his VA treating neurologist in Murfreesboro, 
Tennessee, has stated that his Tourette's syndrome is "service 
related."  See, e.g., December 2006 substantive appeal.  Recent 
VA treatment records reflect ongoing treatment for Tourette's 
syndrome, with symptoms including involuntary muscle movements, 
which the Veteran stated first appeared during service.  See, 
e.g., August 2005 treatment records.  

Service treatment records reflect that the Veteran reported 
having "nervous trouble" in his June 1985 examination upon 
entry into service.  The examiner noted a history of mild 
nervousness when under a lot of stress, which was deemed normal.  
At periodic examinations in November/December 1985 and August 
1989, as well as at an April 1993 examination for discharge 
purposes, the Veteran reported no "nervous trouble of any sort" 
or other symptoms, and no abnormalities were noted.  However, in 
a January 1990 dental health questionnaire, he stated that he 
didn't know whether he had symptoms of nervousness now or in the 
past.  In dental health questionnaires dated in  May 1991, June 
1992, and July 1993, the Veteran reported having nervousness, but 
no current medications.  There were no explanations or noted 
objective abnormalities in these reports.  Further, there is no 
documentation of any complaints or treatment for symptoms of 
Tourette's syndrome, such as involuntary muscle movements or 
speech problems, during service.

Post-service VA treatment records reflect that, in December 1994, 
the Veteran reported being concerned about intermittent muscle 
jerking that had been present "his entire life" and was getting 
worse over the years.  The Veteran explained that he had seen a 
television commercial and a newspaper column about Tourette's 
syndrome, and he felt that he had the condition.  He was 
diagnosed with Tourette's syndrome, which was noted to be 
nonservice-connected.  Similarly, in March 1998, the Veteran 
reported having automatic tics and uncontrollable, explosive 
speech "since childhood."  He indicated that these symptoms 
also relate to his reactions with his mother.  The Veteran 
further stated that he had read up on Tourette's syndrome and 
reported it while in service, but it was "ignored" since he did 
not get into any problems.  He requested medication to control 
his symptoms at that time, and he was started on Haldol shortly 
thereafter.  In September 2000, the Veteran again reported having 
symptoms of Tourette's syndrome "since childhood."  

The Veteran moved from North Carolina to Tennessee in 2005, at 
which point he began seeing the treating VA neurologist who 
purportedly opined that his condition is related to service.  In 
May 2005, the Veteran reported to his VA primary care physician 
that he was "not certain" if his Tourette's syndrome started in 
the military, but that was when he first recognized it.  He was 
noted to have been treated in the past for Tourette's syndrome, 
with worsening symptoms and no current medications, and he was 
started on Clonodine as an alternative to Haldol.  In August 
2005, the Veteran reported that he first noticed symptoms of 
Tourette's syndrome, including problems with speech and facial 
tics, about midway through his military service.  He stated that 
he believed the symptoms were now "somewhat worsening," and 
treatment with Haldol and Clonodine had been unsuccessful.  Later 
in August 2005, the Veteran reported to his treating VA 
neurologist that his symptoms of involuntary muscle movements 
began during service and became progressively worse after he got 
out of service.  He stated that he had previously taken Haldol 
for about two months, but he stopped taking it because it had no 
significant improvement and made him sleepy.  The neurologist 
diagnosed Tourette's syndrome that was progressively getting 
worse without medication.

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for Tourette's syndrome.  As noted 
above, the Veteran is competent to testify as to a lack of 
observable symptoms of Tourette's syndrome, such as involuntary 
muscle movements and speech problems, prior to service, as well 
as to initial manifestation and treatment for such symptoms 
during service, and what his providers told him about the 
condition.  See Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d 
at 1376-77.  However, the Board finds these statements as to the 
timing of the Veteran's symptoms to be not credible, as they are 
inconsistent with the other evidence of record and were made 
under circumstances indicating bias or interest.  Specifically, 
as discussed above, the Veteran reported several times for VA 
treatment purposes from 1994 through 2000 that he has had 
symptoms of Tourette's syndrome, including involuntary muscle 
movements and speech problems, since childhood.  The Veteran 
first reported that his symptoms began during service in May 
2005, after the initial denial of his service connection claim in 
May 2004.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a 
witness's credibility may be impeached by a showing of interest, 
bias, or inconsistent statements); see also Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made for the purposes of 
medical treatment may be afforded greater probative value because 
there is a strong motive to tell the truth in order to receive 
proper care).  As such, the Board finds that the weight of the 
credible evidence reflects that the Veteran had symptoms of 
Tourette's syndrome, including involuntary muscle movements and 
speech problems, prior to service.  

The nature of Tourette's syndrome is such that the Veteran is not 
competent to testify as to its etiology because this question 
requires specialized knowledge, training, or experience.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).  Further, contrary to 
the Veteran's assertions, there is no documentation of any 
opinion by his treating VA neurologist that his Tourette's 
syndrome was incurred or aggravated by service.  However, even 
assuming such an opinion was expressed, it is apparent that the 
opinion was based on the Veteran's subjective reports that his 
symptoms first began during service, which has been rejected by 
the Board for the reasons discussed above.  Therefore, this 
opinion is insufficient to establish a nexus with service.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that 
reliance on a veteran's statements renders a medical report 
incredible if the Board rejects such statements); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the statements by a claimant that have been 
rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value).  Moreover, the 
Board notes that Tourette's syndrome generally has an onset in 
childhood, which is consistent with the Veteran's reports as to 
the timing of his symptoms prior to the initial denial of his 
claim.  See Dorland's Illustrated Medical Dictionary 1856 (31st 
ed. 2007).

The Board notes that service connection may be granted for 
aggravation of a preexisting condition under certain 
circumstances.  In this regard, a veteran is presumed sound when 
examined, accepted and enrolled for service, except as to 
conditions noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that a condition existed 
previously and was not aggravated by service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  Aggravation will be shown where 
there is an increase in the severity of the disability during 
service, unless there is a specific finding that such increase is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. 3.306(a).  Temporary or intermittent flare-ups are not 
sufficient to constitute aggravation unless the underlying 
condition, as distinguished from the symptoms, has worsened.  
There must be a lasting worsening of the condition, meaning an 
increase in severity that existed at the time of separation from 
service and continues to exist.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  

Here, the Veteran has asserted that his Tourette's syndrome was 
considered to be "nerves," or nervousness, during service.  As 
such condition was noted in his entrance examination, it 
constitutes a preexisting condition.  Further, while the Veteran 
subjectively reported nervousness at various times during 
service, the evidence does not establish a permanent increase in 
the severity of this symptom during that period.  As discussed 
above, the Veteran stated several times from 1994 through 2000 
that his symptoms of involuntary muscle movements and speech 
problems had been present since childhood.  Moreover, he has 
indicated that he received no treatment for symptoms of 
Tourette's syndrome during service.  Significantly, the Veteran 
expressly reported to his VA provider in August 2005 that his 
symptoms began to worsen after discharge from service.  




	(CONTINUED ON NEXT PAGE)




In summary, the weight of the evidence reflects that the 
Tourette's syndrome was not incurred or aggravated as a result of 
the Veteran's active duty service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the previously 
denied service connection claim for Tourette's syndrome is 
reopened.

Service connection for Tourette's syndrome is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


